DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 15 and 20 are objected to because of the following informalities.  
Claim 15: The limitation “the fractionation benzene stream” lacks antecedent basis. Applicant is suggested to amend it to state “the fractionation enriched in benzene” to be consistent with the recitation “a fractionation stream enriched in benzene” in claim 14, upon which claim 15 depends.
Claim 20: The limitation “the xylene-rich stream” should state “the fraction of the xylene-rich stream” to be consistent with the recitation “a fraction of the xylene-rich stream” in claim 17, upon which claim 20 depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the recycle molecular hydrogen” at line 8, which lacks antecedent basis and renders the claim indefinite. For the purpose of examination, claim 7 is interpreted such that at least part of the hydrogen being introduced to the transalkylation reactor comprises recycle molecular hydrogen, recovered from a transalkylation effluent (see Fig. 3 of the instant application).

Claim 20 recites “the isomerization xylene stream” at line 7. The limitation lacks antecedent basis and thus, renders claim indefinite. It is noted that claim 18, which depends upon claim 17, recites “an isomerization xylene stream” at line 7. For the purpose of examination, claim 20 is interpreted as being dependent of claim 18, instead of claim 17.
Claims 21-24 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casey et al. (US Pat. 7,405,335, cited in IDS dated 08/12/2020; hereinafter “Casey”).
Regarding claim 2, Casey discloses a transalkylation process comprising:
(a) supplying molecular hydrogen and a feed stream (i.e. the combined stream of 112, 156, and 138 in Fig. 1) comprising C9-C10 aromatics (156) and toluene (112) to a transalkylation reactor (114) comprising a catalyst comprising a zeolite and at least one metal to produce C8 aromatics (col. 6, lines 18-30 and 63-65); and
(b) co-feeding benzene (112) in the feed stream (col. 6, lines 24-25).
Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt% (col. 11, lines 26-27; TABLE 4), thereby meeting the claimed range of “not less than 10 weight percent.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1, 3-12, 14-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Pat. 7,405,335).
Regarding claim 1, Casey discloses a transalkylation process comprising:
(a) supplying molecular hydrogen and a feed stream (i.e. the combined stream of 112, 156, and 138 in Fig. 1) comprising C9-C10 aromatics (156) and toluene (112) to a transalkylation reactor (114) comprising a catalyst comprising a zeolite and at least one metal to produce C8 aromatics (col. 6, lines 18-30 and 63-65); and
(b) co-feeding benzene (112) in the feed stream (col. 6, lines 24-25). 
Casey does not explicitly disclose that the benzene is co-fed in the feed stream “in a proportion of the feed stream sufficiently high to reduce ring loss relative to a reference stream at same transalkylation conditions of pressure, WHSV, inlet temperature, and molecular hydrogen to hydrocarbon molar ratio, where benzene in the feed stream is replaced with an equal weight of toluene in the reference stream.”
However, it is noted that the transalkylation conditions employed in the instant invention are conventional conditions that are effective to produce C8 aromatics and/or to convert ethylbenzene to benzene and ethane (Spec., [0034]). These conditions overlap with those disclosed by Casey (col. 6, line 55 – col. 7, line 3). Furthermore, the instant invention states “the co-fed benzene in the feed to the transalkylation unit can be at a weight proportion in a range from greater than about 10 to about 50 percent, preferably from 15 to 30 percent of the total weight of the benzene feed stream and the C9+ aromatics feed stream.” Since Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an 

Regarding claim 3, Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt% (col. 11, lines 26-27; TABLE 4). The claimed range of 10-50 wt% falls within the range disclosed by Casey, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 4, Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt% and toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4), which equates to a weight ratio of benzene to toluene of 75:0 – 20:20 or at least 1:1.

Regarding claim 5, Casey discloses that the typical feed compositions to the transalkylation reactor include toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4). The claimed limitation “wherein the feed stream is essentially free of toluene” (i.e. approximately 0%) is considered prima facie obvious since it lies within the range disclosed by Casey. 

Regarding claim 6, Casey does not explicitly disclose that benzene co-feeding begins at a start of a catalyst cycle following catalyst activation. However, it is well within the skills of an 

Regarding claim 7, Casey discloses that the transalkylation conditions include:
a temperature of from about 200 °C to about 540°C,
a pressure of from about 100 kPa to 10 MPa,
a liquid hourly space velocity of from about 0.1 to about 20 hr-1.
a hydrogen to hydrocarbon molar ratio of from about 0.1 to about 10 (col. 6, line 55- col. 7, line 3).
The claimed temperature range of 350-500°C, the claimed pressure range of 2.1-2.5 MPa, and the claimed hydrogen to hydrocarbon molar ratio of 1.5-2 each fall within the corresponding ranges disclosed by Casey, and are considered prima facie obvious. Considering the wide range of liquid hourly space velocity disclosed by Casey, the claimed weight hourly space velocity of 2-5 hr-1 is considered to fall within the range of Casey and is considered prima facie obvious.
Casey does not explicitly disclose a recycle molecular hydrogen purity from 60 to 80 percent by volume, based on the total volume of the recycle molecular hydrogen. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the reaction time and arrive at the claimed hydrogen purity range by routine experimentation since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II. A.
	
Regarding claim 8, Casey does not explicitly disclose wherein transalkylation conditions in the transalkylation reactor comprise a WHSV less than 4 hour-1 for a period of at -1 is considered fall within the liquid hourly space velocity, when converted to WHSV, and is consequently considered prima facie obvious. With respect to the claimed duration of at least 180 days, it is reasonably expected that the catalyst will lose its activity over time. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the reaction time and arrive, by routine experimentation, at the claimed range of at least 180 days.

	Regarding claim 9, Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt%, C9+ aromatics (C9, C10, and C11+ aromatics) preferably in am amount of 0-88 wt%, and toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4). The claimed composition of the feed stream comprising 10 wt% or more of benzene, 65 wt% or more of C9+ heavy aromatics, and 35 wt% or less of toluene, overlap the corresponding ranges disclosed by Casey and are considered prima facie obvious.

	Regarding claim 10, Casey discloses that the process comprises:
	recovering an isomerization benzene stream (via a deheptanizer 168 and a benzene column 124 in Fig. 1) from a xylene isomerization unit (164) (col. 7, lines 17-32; col. 10, lines 52-53 and 63-66; Fig. 1); and
	supplying the isomerization benzene stream to the feed stream to the transalkylation reactor (col. 7, lines 17-32).

	Regarding claim 11, Casey’s process is free of an extraction unit (Abstract; col. 10, line 63 – col. 11, line 4; Fig. 1).

Regarding claim 12, Cases discloses that the process comprises:
116 in Fig. 1) from the transalkylation reactor (114) (col. 7, lines 9-11); 
treating the recovered xylene-rich stream in a stabilization unit (118 and 124) to remove molecular hydrogen and hydrocarbons lighter than C6 from the xylene-rich stream (col. 7, lines 11-16); 
recovering a benzene-rich stream (126) from the stabilization unit (col. 7, lines 16-19); and
recycling at least a portion of the benzene-rich stream to the feed stream to the
transalkylation reactor (col. 7, lines 19-21).

	Regarding claim 14, Casey discloses that the process comprises:
treating an aromatics feed stream (106 in Fig. 1) in a feed fractionation unit (108 and 150) to recover a C9+ heavy aromatics stream (156) and a fractionation stream (112) enriched in benzene (“overhead containing toluene and lighter boiling components”) (col. 6, lines 18-23; col. 9, lines 31-37; it is noted that the reformate splitter 108 and the xylene column 150 correspond to the claimed feed fractionation unit); and
supplying the recovered C9+ heavy aromatics stream to the feed stream to the
transalkylation reactor (114) (col. 9, lines 37-38).

Regarding claim 15, Casey discloses that the process comprises supplying at least a fraction of the fractionation benzene stream (112 in Fig. 1) to the feed stream to the transalkylation reactor (114) (col. 6, lines 24-25).

Regarding claim 16, Casey discloses that the aromatics feed stream (106 in Fig. 1) is derived from a reformer (col. 5, line 64 - col. 6, line 19).

Regarding claim 17, Casey discloses that the process comprises:
recovering a xylene-rich stream (116 in Fig. 1) from the transalkylation reactor (114) (col. 7, lines 9-16); and 
supplying at least a fraction (146) of the xylene-rich stream to the feed fractionation unit via streams 120 and 128 (col. 7, lines 16-20).

Regarding claim 18, Casey discloses that the process comprises:
recovering a C8 stream (152 in Fig. 1) from the feed fractionation unit (108 and 150) (col. 6, lines 19-23; col. 9, lines 31-37);
recovering a paraxylene enriched product stream (162) and a mixed xylenes stream from the C8 stream (160) (col. 9, line 53 – col. 10, line 2);
feeding the mixed xylenes stream to a xylene isomerization unit (164) to obtain a xylene isomerate stream (166) (col. 10, lines 52-53);
fractionating the xylene isomerate stream to obtain an isomerization xylene stream (172) (col. 10, lines 52-55); and
supplying the isomerization xylene stream to the feed fractionation unit (col. 10, lines 60-62).

Regarding claim 19, Casey discloses that the process comprises:
recovering an isomerization benzene stream via a deheptanizer 168 (Fig. 1) and a benzene column 124 (col. 7, lines 17-32; col. 10, lines 52-53 and 63-66; Fig. 1); and
	supplying the isomerization benzene stream to the feed stream to the transalkylation reactor (114) (col. 7, lines 17-32).

	Regarding claim 20, Casey discloses that the process comprises:
150 in Fig. 1) in the feed fractionation unit to obtain a C8+ bottoms stream (110) and an overhead stream (112) enriched in toluene and/or benzene (col. 6, lines 19-23);
supplying at least a fraction of the overhead stream to the feed stream to the transalkylation reactor (114) (col. 6, lines 24-25); and
distilling the fraction (146) of the xylene-rich stream, the C8+ bottoms stream, and the isomerization xylene stream (172) in a second column in the feed fractionation unit to obtain the C8 stream (152) for paraxylene recovery, the C9+ aromatics fraction (156) for transalkylation, and optionally a C11+ aromatics stream (154) (col. 9, lines 31-37; col. 10, lines 60-62; Fig. 1).
Casey differs from claim 20 in that it sends the fraction (146) of the xylene-rich stream to the second column, instead of the first column. However, it is noted that the first and second columns are fluidly connected, and the fraction 146 is expected to mainly contain C8+ components (col. 9, lines 28-30). Having a feed location for the fraction 146 at the first column, instead of the second column, would be considered an obvious matter of design choice which may result in additional recovery of C7- components from the fraction 146 at the expense of increased operating cost for the first column. 

Regarding claim 21, Casey discloses obtaining an overhead stream (112 in Fig. 1) comprising C7- components from the aromatics feed stream (106) in the reformate splitter (108) (col. 6, lines 18-23).  Since the heavier components, e.g., C8+ hydrocarbons, have been removed, it can be said that the overhead stream is enriched in benzene, i.e., the benzene concentration being increased relative to the aromatics feed stream.
Casey further discloses supplying at least a fraction of the overhead stream to the feed stream to the transalkylation reactor (114) (col. 6, lines 24-25).

Regarding claims 23-24, Casey discloses obtaining an overhead stream (112 in Fig. 1) comprising C7- components from the reformate splitter (108) and directing said overhead stream to the transalkylation reactor (114) (col. 6, lines 18-27).  
Casey does not explicitly disclose distilling the overhead stream to obtain a fractionation benzene stream and a fractionation stream, where at least a portion of the fractionation benzene stream and/or the fractionation toluene stream is supplied to the feed stream to the transalkylation reactor. 
However, as noted above, Casey discloses sending an overhead stream containing benzene and toluene to the transalkylation reactor (col. 6, lines 18-27). Recovering a benzene stream and a toluene stream, separately, and then sending them to the transalkylation would be considered an obvious variant as Casey’s recovering a single stream containing benzene and toluene and sending it to the transalkylation, in the absence of unexpected results.

Alternatively, Casey notes that the amount of highly pure benzene that can be obtained from benzene column 134 is in relationship to the amount of toluene consumed in the disproportionation of disproportionation reactor 114 (since the highly pure benzene product is recovered via stream 136), and that an important feature of its invention is that transalkylation reactor 114 is operated to enhance the production of toluene such that desirable amounts of highly pure benzene can be obtained from benzene column 134 (col. 11, lines 5-12). Casey discloses that it can be achieved by both operating the transalkylation in transalkylation reactor 114 with a relatively high ratio of benzene to total aromatics, and by feeding both C9 and C10 aromatics to transalkylation reactor 114 (col. 11, lines 5-15). Furthermore, Casey discloses that the typical feed compositions to the transalkylation reactor include toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4), while the typical feed composition (102) to the reformate splitter (108) (i.e. the first column in the feed fractionation unit) include toluene preferably in an amount of 15-30 wt% (col. 5, line 64- col, 6, line 13; TABLE 1). 
106) at least into a benzene stream, a toluene stream, and a C8+ stream, instead of a C7- stream and a C8+ stream, because one would have been motivated to control the toluene concentration in the feeds to the transalkylation unit (114) and the disproportionation unit (130) by controlling the flow of toluene in the aromatics feed stream. 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Case by further separating the overhead stream (112) into a fractionation benzene stream and a fractionation toluene stream, using a well-known separation technique, such as benzene column 124 in Casey, because (i) this would enable controlling of the toluene concentration in the feed stream to the transalkylation unit, e.g., by meeting the preferable toluene amount noted in TABLE 1 in Casey, and (ii) it would provide additional toluene that can be directed to the disproportionation unit, thereby increasing the highly pure benzene yield. In addition, since the feed stream to the transalkylation in Casey is required to have benzene (see TABLE 4), it would be obvious to supply at least a portion of the fractionation benzene stream in the modified Casey process to the feed stream to the transalkylation reactor.

	Regarding claim 25, Casey discloses that the process comprises:
treating the xylene-rich stream (116) recovered from the transalkylation reactor (114) in a stabilizer unit (118 and 124) to obtain a gas stream (122), a stabilizer benzene fraction (126), and a stabilizer C8+ fraction (128) (col. 7, lines 9-16);
supplying the stabilizer C8+ fraction to the feed fractionation unit (150) via stream 146 (col. 7, lines 52-55; col. 9, lines 28-30); and
supplying at least a portion of the stabilizer benzene enriched fraction to the feed stream to the transalkylation reactor (col. 7, lines 19-21).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Pat. 7,405,335), as applied to claim 1, and further in view of Tinger et al. (US Pub. 2015/0376086 A1; hereinafter “Tinger”), as evidenced by Sinnott (“2.14 RECYCLE PROCESSES.” Chemical Engineering Design, Fourth ed. Vol. 6, 2005, 50).
	Regarding claim 13, Casey discloses that the process comprises recovering a xylene-rich stream (116 in Fig. 1) from the transalkylation reactor (114), wherein the transalkylation is conducted in the presence of hydrogen (col. 6, lines 63-65; col. 7, lines 9-11)
	Casey does not explicitly disclose recovering molecular hydrogen from the xylene-rich stream, and recycling the recovered molecular hydrogen or a fraction thereof to the molecular
hydrogen stream to the transalkylation reactor.
	However, Tinger, which discloses a transalkylation process for converting C9+ with benzene and/or toluene, teaches subjecting an effluent (65 in Fig. 1) from the transalkylation unit (64) to a high pressure separator (66) where hydrogen-rich gas is collected and recycled to the transalkylation unit ([0038]-[0039]; [0041]). The desire to separate and recycle unreacted materials is well within the skills of persons of ordinary skill in the art, as evidenced by Sinnott (pg. 50, “2.14 RECYCLE PROCESSES”).
	Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Casey by recovering molecular hydrogen from the xylene-rich stream, and recycling the recovered molecular hydrogen or a fraction thereof to the molecular
hydrogen stream to the transalkylation reactor, as taught by Tinger, because (i) Casey discloses that its transalkylation reactor is conducted in the presence of hydrogen (col. 6, lines 63-65), (ii) Tinger teaches a method for recovering and recycling hydrogen from a transalkylation effluent, which would make the transalkylation more efficient by providing additional feed material, and (iii) this involves application of a known recycle technique to improve a known process to yield predictable results. 

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Pat. 7,405,335), as applied to claims 20-21, and further in view of Molinier et al. (US Pub. 2016/0264495 A1; hereinafter “Molinier”).
Regarding claim 22, Casey discloses obtaining an overhead stream (112) comprising C7- components from the reformate splitter (108) and directing said overhead stream to the transalkylation reactor (114) (col. 6, lines 18-27).  
Casey does not explicitly disclose recovering a toluene-enriched stream as a side draw from the first column, and supplying at least a fraction of the side draw to the feed stream to the transalkylation reactor. 
However, as noted above, Casey discloses sending an overhead stream containing benzene and toluene to the transalkylation reactor (col. 6, lines 18-27). Recovering a benzene-enriched stream and a toluene-enriched stream, separately, and then sending them to the transalkylation, as recited in claim 22, would be considered an obvious variant as Casey’s recovering a single stream containing benzene and toluene and sending it to the transalkylation, in the absence of unexpected results.

Alternatively, Casey notes that the amount of highly pure benzene that can be obtained from benzene column 134 is in relationship to the amount of toluene consumed in the disproportionation of disproportionation reactor 114 (since the highly pure benzene product is recovered via stream 136), and that an important feature of its invention is that transalkylation reactor 114 is operated to enhance the production of toluene such that desirable amounts of highly pure benzene can be obtained from benzene column 134 (col. 11, lines 5-12). Casey discloses that it can be achieved by both operating the transalkylation in transalkylation reactor 114 with a relatively high ratio of benzene to total aromatics, and by feeding both C9 and C10 aromatics to transalkylation reactor 114 (col. 11, lines 5-15). Furthermore, Casey discloses that the typical feed compositions to the transalkylation reactor include toluene preferably in an 102) to the reformate splitter (108) (i.e. the first column in the feed fractionation unit) include toluene preferably in an amount of 15-30 wt% (col. 5, line 64- col, 6, line 13; TABLE 1). 
Thus, it would have been obvious to one skilled in the art to modify Casey by separating the aromatics feed stream (106) at least into a benzene stream, a toluene stream, and a C8+ stream, instead of a C7- stream and a C8+ stream, because one would have been motivated to control the toluene concentration in the feeds to the transalkylation unit (114) and the disproportionation unit (130) by controlling the flow of toluene in the aromatics feed stream. 
In this regard, Molinier teaches using a dividing-wall distillation column as a reformate splitter to separate a reformate to obtain a C6- overhead stream, a C7 side stream, and C8+ stream ([0037]; [0038]; Fig. 1).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Case by recovering a toluene-enriched stream as a side draw from the first column and supplying a controlled amount of the side draw to the feed stream to the transalkylation reactor, because (i) this would enable controlling of the toluene concentration in the feed stream to the transalkylation unit, e.g., by meeting the preferable toluene amount noted in TABLE 1 in Casey, (ii) it would provide additional toluene that can be directed to the disproportionation unit, thereby increasing the highly pure benzene yield, and (iii) this modification involves application of a known separation technique to improve a known process to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Doherty et al. (“Distillation (Section 13), Perry’s Chemical Engineering Handbook.” McGraw-Hill Companies, Inc., New York (2008)) teach that the uses of two sequential distillation . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772